Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan O’Donnell appeals the order of the magistrate judge granting summary judgment to the Commissioner in this action challenging the denial of disability insurance benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. O’Donnell v. Astrue, No. 1:07-cv-00195-DLH (W.D.N.C. June 23, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.